DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Prosecution is reopened and another non-final rejection is made using Pagano (US 2015/0076120).

Response to Arguments
Applicant’s arguments are moot in view of a new rejection using Pagano (US 2015/0076120).

Drawings
The previous drawing objections is withdrawn and the replacement drawing filed on 12/11/2021 is accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a component in claims 1 and 3 at line 1 wherein the spec discloses only “The component 102 may include any Three-Dimensional (3D) component that may be associated with an industry, including but not limited to, household appliances, mining, construction, farming, transportation, or any other industry known in the art.” (PGPUB P9:4-8 which means paragraph 9, lines 4-8).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the unit” in claims 1 and 3 at line 2 wherein the spec discloses only “The power supply unit 104 may embody a power grid, a generator, an engine driven power pack, a battery pack, and the like.” (PGPUB P10:2-4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a motion control assembly” in claim 1 at line 8 and claim 3 at line 9 wherein the spec discloses only “The motion control assembly 114 includes a cam 128 that is rotated by a motor 130 to move the welding wire 110.” (PGPUB P17:8-10) and “The motion control assembly 114 may accordingly include components that allow the movement of the contact element 126 along the axial direction "A".” (PGPUB P17:16-18).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” in claim 1 at line 10 and claim 3 at line 11 wherein the spec discloses only “The control unit 118 may include a processor, a memory, Input/Output (I/O) interfaces, communication interfaces, and other components. (PPGUB P13:4-6), “the control unit 118 may store a 3D model of the component 102 that is to be manufactured using the system 100 in the form of a Computer-Aided Design (CAD) file or an Additive Manufacturing File (AMF). The control unit 118 may further include a software to process an STL file (stereolithography file format) that mathematically slices and orients the 3D model for the manufacturing process.” (PGPUB P12:7-14).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 at line 13, “a diameter of rotation” is not clear if it is same or different from “a diameter of rotation” in claim 3 at line 6.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagano (US 2015/0076120).

	Regarding claim 1, Pagano teaches 
A system (NARROW GROOVE WELDING METHOD AND SYSTEM; title) for manufacturing a component (the workpieces 14 welded together; Para. 48, MPEP 2115), the system comprising: 
a power supply unit (a power source 20; P30, Fig. 1) adapted to generate welding power (power from “a power source 20”; P30, Fig. 1);

a welding system (an exemplary welding system; P11:1-2, Fig. 1) adapted to receive the welding power from the power supply unit, the welding system comprising:

a welding torch (24; P30, Figs. 1-2) including a welding wire (the electrode 44; P32, Fig. 2), the welding wire being movable in an axial direction (the advancing direction from “the electrode 44 advancing from the welding torch 24”; P32: 13-14, Figs. 1-2) and a radial direction (a predetermined radius 60; P37:7-6 from bottom, Fig. 2 wherein the rotary motion creates a centrifugal force displacing the welding wire in a radial direction) with respect to a central axis (the longitudinal body axis of “24”; P30, Fig. 1) of the welding torch for depositing material (the transfer of material from the welding wire; P31:13-14) from the welding wire to manufacture the component; and

a motion control assembly (a cam 56 is turned by a motor 58 controlled and powered by the control circuitry 28 of the welding system 10; P37:12-14, Figs. 1-2) associated with the welding torch, wherein the motion control assembly is adapted to move (as indicated by “a predetermined radius 60”; P37:7-6 from bottom, Fig. 2) the welding wire in the radial direction (Rotary motion induces the radial force displacing the wire in the radial direction.); and

a control unit (control circuitry 28; P31:2-3, Fig. 1) communicably coupled with the welding system, wherein the control unit is configured to transmit control signals (control and feedback data; P32:7-8, Fig. 1) to the welding system for controlling a rotation speed (a rotary motion, as indicated by reference numeral 46; P32:15-16, Figs. 1-2) of the welding wire, a diameter (the radius of rotation by the centrifugal force of “a rotary motion, as indicated by reference numeral 46”; P32:15-16, Figs. 1-2 which is a natural physics phenomenon) of rotation of the welding wire, a direction (the arrow head of “a rotary motion, as indicated by reference numeral 46”; P32:15-16, Figs. 1-2) of rotation of the welding wire, and a feed rate (the wire feed speed; P62:8-9, Figs. 1-2) of the welding wire during the manufacturing of the component.

	Regarding claim 2, Pagano teaches 
the welding wire (the electrode 44; P32, Fig. 2) can vary the diameter (the radius of rotation by the centrifugal force of “a rotary motion, as indicated by reference numeral 46”; P32:15-16, Figs. 1-2 which is a natural physics phenomenon) of rotation (a rotary motion, as indicated by reference numeral 46; P32:15-16, Figs. 1-2) with respect to the central axis (the longitudinal body axis of “a contact element 52 (e.g., which may include a spin tube and a contact tip)”; P37:6-7, Fig. 1); and

wherein the motion control assembly (a cam 56 is turned by a motor 58 controlled and powered by the control circuitry 28 of the welding system 10; P37:12-14, Figs. 1-2) is adapted to vary the diameter of rotation of the welding wire.

	Regarding claim 3, Pagano teaches 
A system (NARROW GROOVE WELDING METHOD AND SYSTEM; title) for manufacturing a component (the workpieces 14 welded together; Para. 48, MPEP 2115), the system comprising: a power supply unit (a power source 20; P30, Fig. 1) adapted to generate welding power (power from “a power source 20”; P30, Fig. 1);

a welding system (an exemplary welding system; P11:1-2, Fig. 1) adapted to receive the welding power from the power supply unit, the welding system comprising:


a welding torch (24; P30, Figs. 1-2) including a welding wire (the electrode 44; P32, Fig. 2), the welding wire being movable in an axial direction (the advancing direction from “the electrode 44 advancing from the welding torch 24”; P32: 13-14, Figs. 1-2) and being able to vary a diameter (the radius of rotation by the centrifugal force of “a rotary motion, as indicated by reference numeral 46”; P32:15-16, Figs. 1-2 which is a natural physics phenomenon) of rotation with respect to a central axis (the longitudinal body axis of “a contact element 52 (e.g., which may include a spin tube and a contact tip)”; P37:6-7, Fig. 1) of the welding torch for depositing material (the transfer of material from the welding wire; P31:13-14) from the welding wire to manufacture the component; and


(a cam 56 is turned by a motor 58 controlled and powered by the control circuitry 28 of the welding system 10; P37:12-14, Figs. 1-2) associated with the welding torch, wherein the motion control assembly is adapted to vary (the change of radius of rotation by “a rotary motion, as indicated by reference numeral 46”; P32:15-16, Figs. 1-2) the diameter of rotation of the welding wire; and

a control unit (control circuitry 28; P31:2-3, Fig. 1) communicably coupled with the welding system, wherein the control unit is configured to transmit control signals (control and feedback data; P32:7-8, Fig. 1) to the welding system for controlling a diameter (the radius of rotation by the centrifugal force of “a rotary motion, as indicated by reference numeral 46”; P32:15-16, Figs. 1-2 which is a natural physics phenomenon) of rotation of the welding wire and a feed rate  (the wire feed speed; P62:8-9, Figs. 1-2) of the welding wire during the manufacturing of the component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holverson (US-20170050254), Hsu (US-20180021874).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761